                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,                              Case No. 13-cr-20813-02

v.                                                             Honorable Thomas L. Ludington

D-2, JONATHAN ORTIZ CORONADO,

                       Defendant.

__________________________________________/

      ORDER DENYING MOTION TO MODIFY CONDITIONS OF DETENTION

       Defendant Jonathan Ortiz Coronado was indicted on November 6, 2013 on one count of

Conspiracy to Distribute Cocaine. ECF No. 14 at 1. The Government alleged that Defendant

Coronado and two other criminal defendants “beginning on a date unknown and continuing until

on or about October 6, 2013 . . . knowingly and voluntarily combined, conspired, confederated and

agreed together . . . to distribute cocaine and possess with intent to distribute cocaine” in violation

of 21 U.S.C. §§ 846 and 841(a)(1). ECF No. 22 at 1-2.

       Defendant pleaded guilty to the one count of the indictment. ECF No. 106. On April 22,

2015, he was sentenced to 51 months of incarceration and 36 months of supervised release. ECF

No. 127.

       After Defendant completed his term of incarceration, a warrant was issued providing that

Defendant had violated the terms of his supervised release by committing a crime and possessing

and using controlled substances. ECF No. 160. The warrant provided:

       On March 2, 2019, Michigan State Police troopers were dispatched to a residence
       in Saginaw, Michigan, in reference to a shooting. Upon arrival, the victim told the
       responding officers that CORONADO had shot him. The victim was transported to
       the hospital, where it was determined that he had two gunshot wounds to his front
       abdomen and one gunshot wound to the right side of his neck. On March 4, 2019,
       detectives interviewed the victim again, at which time he further identified
       CORONADO through the use of a photo line-up as the person who had shot him.
       CORONADO was arrested on March 5, 2019, and is being charged with Assault
       with Intent to Murder in 70th District Court, docket number 19-01199-FY,
       Saginaw, Michigan.

Id. at PageID.340. The warrant further provided that after obtaining a warrant and searching

Defendant’s house, officers found “marijuana and a substance suspected to be fentanyl and/or

heroin in CORONADO’s bedroom.” Id. The warrant also noted that Defendant had tested positive

for marijuana use multiple times during his supervised release.

       On March 12, 2020, Defendant consented to being detained pending his supervised release

violation hearing, scheduled for April 2, 2020. The order provides “defense counsel indicated that

Defendant would consent to detention pending the supervised release violation hearing. Defendant

was questioned and confirmed counsel’s indications.” ECF No. 166 at PageID.848.

       The next week, Defendant’s supervised release violation hearing was rescheduled for April

23, 2020. Two weeks later, Defendant filed a motion seeking modification of conditions of his

supervised release. ECF No. 168. The motion provides “Defendant remains incarcerated at the Bay

County Jail with no foreseeable date for a detention hearing.” Id. at PageID.850.

       Contrary to Defendant’s assertion, the date of his detention hearing has been scheduled for

a date in the near future, specifically April 23, 2020. If circumstances related to COVID-19 prevent

the Court from holding the hearing in person, it may hold the hearing by video or telephone. See

CARES Act, H.R. 748, Section 15002(b)(1) (“[T]he chief judge of a district court…may authorize

the use of video teleconferencing, or telephone conferencing…for…[p]robation and supervised

release revocation proceedings under Rule 32.1 of the Federal Rules of Criminal Procedure.”);

United States District Court for the Eastern District of Michigan, Administrative Order 20-AO-




                                               -2-
025 (Chief Judge Hood authorizing the use of video teleconferencing and telephone conferencing

consistent with the CARES Act).

       Accordingly, it is ORDERED that Defendant’s Motion to Modify Conditions of

Detention, ECF No. 168, is DENIED.




       Dated: April 9, 2020                       s/Thomas L. Ludington
                                                  THOMAS L. LUDINGTON
                                                  United States District Judge




                                            -3-
